DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12-17, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/08/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mark Logan on 02/25/2021. 

The application has been amended as follows: 
Please rejoin claims 12-17.
Please amend the claims as follow:

1. (Previously Presented) An electrochemical half-cell, comprising:
a housing;
a potential sensing element, which is at least partially arranged inside the housing and connected electro-conductively with an electrical contact point outside the housing; 
an electrolyte arranged inside the housing; and
a plurality of compressible hollow bodies, each hollow body having an elastic wall completely enclosing a gas-filled hollow space, wherein the plurality of hollow bodies is embedded in the electrolyte and distributed throughout a volume filled by the electrolyte.

2. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the volume taken up in total by the hollow bodies is between 3 and 50% of the total volume taken up by the electrolyte and the hollow bodies embedded in it.

3. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the hollow bodies contained in the half cell feature a size distribution in such a way that a maximum outer diameter of all hollow bodies is in a range of ±5 to ±30% around an average value of the maximum outer diameter of all hollow bodies and that the average value of the maximum outer diameter is a value between 10 nm and 1 mm.

4. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte is a solution thickened or solidified by means of a thickening agent.



6. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte is produced by introducing an electrolyte solution containing monomers and a plurality of hollow bodies into the housing and by polymerization of the monomers in the housing to create a viscous electrolyte. 

7. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte is a bridging electrolyte in contact with a reference electrolyte including a halide salt.

8. (Cancelled).

9. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the housing includes an electrochemical junction arranged in a housing wall, which allows the electrolyte to be in electrolytic contact with a medium found outside the housing.

10. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the housing is closed by means of an adhesive layer or a separation layer, wherein the volume filled by the electrolyte immediately borders on the adhesive layer or the separation layer.

11. (Previously Presented) An electrochemical sensor comprising an electrochemical half-cell according to claim 1.

12. (Currently Amended) A method for producing [[a]]the electrochemical half-cell as claimed in claim 1, the method comprising
providing [[a]]the housing;
introducing [[an]]the electrolyte the plurality of compressible hollow bodies into the housing; and
introducing at least one section of [[a]]the potential sensing element into the housing.



14. (Currently Amended) The method according to claim 13, further comprising:
thickening or solidifying the electrolyte 

15. (Currently Amended) The method according to claim 14, wherein the electrolyte 

16. (Currently Amended) The method according to claim 14, wherein the electrolyte 

17. (Currently Amended) The method according to claim 14, wherein a viscosity and/or a density of the electrolyte 

18. (Previously Presented) The electrochemical half-cell of claim 1, wherein the electrolyte includes a polymer including at least one electrolyte salt.

19. (Previously Presented) The electrochemical half-cell of claim 1, wherein the wall is made of a polymer.



21. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the hollow bodies contained in the half-cell feature a size distribution in such a way that a maximum outer diameter of all hollow bodies is in a range of ±5 to ± 15% around an average value of the maximum outer diameter of all hollow bodies, and that the average value of the maximum outer diameter is a value between 10 nm and 1 mm. 

22. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte includes a halide salt.

23. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte includes a pH buffer system.

24. (Previously Presented) The electrochemical half-cell according to claim 1, wherein the electrolyte is produced by introducing an electrolyte solution containing monomers as well as a plurality of hollow bodies into the housing and by polymerizing the monomers in the housing to create a gelled electrolyte.


Allowable Subject Matter
Claims 1-7 and 9-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “a plurality of 
The closest prior art of record is considered to be Kratz (DE 939597, machine translation). 
an electrode for potentiometric concentration determinations (“electrochemical half-cell”) [Para. 0001] comprising: a lower conical tube B (“a housing”) [Pg. 3, Para. 1; Fig. 1]; a metal electrode F that passes through the upper end of the electric vessel (i.e., open glass tube d) that is placed in the conical tube b (“potential sensing element, which is at least partially arranged inside the housing that is connected electro-conductively with an electrical contact point outside the housing”) [Pg. 3, Para. 1; Fig. 1; Note: the electrode necessarily exits the fixture out of the top in order to make the required connection with a meter for the disclosed pH measurements]; a mass G that is enclosed in the conical tube B (“an electrolyte arranged inside the housing”) [Pg. 3, Para. 1; Fig. 1]; and wherein the electrode can also be filled with porous solid bodies such as foamed glass, foam containing plastic masses and similar which possess gas-filled capillary chambers/cavities [Pg. 3, Para. 1; Pg. 2, Para. 4; Fig. 1]. 
Although Kratz teaches the ability of the gas-filled spaces to compress under increased pressure and therefore is “compressible”, Krats fails to disclose wherein the gas-filled spaces are “hollow bodies”. The PTAB decision dated 12/01/2020 indicates that the term “hollow body” is defined in the instant specification to have a specific meaning including “a body, preferably compressible, that comprises a wall encompassing a gas-filled space” and that the instant specification further indicates that 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-7, 9-11, and 12-24 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795     

/MARIS R KESSEL/Primary Examiner, Art Unit 1795